Citation Nr: 0524954	
Decision Date: 09/13/05    Archive Date: 09/21/05	

DOCKET NO.  03-00 811	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for rheumatoid arthritis of 
the right foot.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

The veteran and her mother


ATTORNEY FOR THE BOARD

J. Johnston, Counsel


INTRODUCTION

The veteran had active military duty from May to August 1982.

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from a May 2002 rating decision 
issued by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Waco, Texas.  In April 2004, the Board 
remanded the issue on appeal for additional evidentiary 
development, including compliance with VCAA, the associating 
of an RO hearing transcript with the claims folder, and the 
conduct of a VA examination with a request for opinion.  All 
of this development was completed as requested and the case 
is now ready for appellate review.  Stegall v. West, 11 Vet. 
App. 268 (1998).

The Board would also point out that, during the pendency of 
the appeal, the RO granted service connection for the 
residuals of a stress fracture of the second metatarsal (toe) 
of the right foot.  The issue of the evaluation of that 
disability is not before the Board at this time.  


FINDINGS OF FACT

1.  All relevant evidence necessary for a fair and equitable 
disposition of the appeal has been requested or obtained.  

2.  Right foot rheumatoid arthritis was not noted at the time 
of the veteran's examination for enlistment.

3.  The evidence on file clearly and unmistakably demonstrate 
that the veteran had a juvenile onset of rheumatoid arthritis 
of both hands and both feet prior to service and that 
rheumatoid arthritis of the right foot was not aggravated or 
permanently increased in severity as a result of the 
veteran's 21/2 months of active military service.  


CONCLUSION OF LAW

Right foot rheumatoid arthritis was not incurred or 
aggravated in active military service.  38 U.S.C.A. §§ 1101, 
1110, 1111, 1112, 1113, 1137, 1153, 5100, 5102, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.306, 3.307, 
3.309 (2004); VAOPGCPREC3-03.


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Law and Regulation:  VA and regulations implementing this 
liberalizing legislation are applicable to the veteran's 
claim.  VCAA requires VA to notify claimants of the evidence 
necessary to substantiate their claims, and to make 
reasonable efforts to assist claimants in obtaining such 
evidence.  

A review of the claims folder reveals that the veteran in 
this case was provided formal VCAA notice in July 2001, prior 
to the issuance of the May 2002 rating decision now on 
appeal.  This notification informed the veteran of the 
evidence necessary to substantiate her claim, the evidence 
she was responsible to submit, the evidence VA would collect 
on her behalf, and request that she submit any relevant 
evidence in her possession.  During the lengthy pendency of 
this appeal, the record reveals that the RO forwarded 
additional VCAA notifications to the veteran in April 2002, 
December 2003 and May 2004.  

Additionally, the veteran was provided all of the relevant 
laws and regulations implementing VCAA and governing awards 
of service connection on a direct and secondary basis, and 
the rules with respect to the presumptions of sound condition 
and aggravation.  All known available private and VA medical 
records have been collected for review.  The veteran has been 
provided two VA examinations, which are adequate for rating 
purposes.  The veteran availed herself of the opportunity of 
presenting sworn testimony at a personal hearing at the RO in 
August 2003.  The Board finds that VCAA has been satisfied in 
this case.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
2002); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Service connection may be established for disability 
resulting from disease or injury suffered in line of duty.  
38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  Service connection 
may also be granted for certain specified diseases, including 
arthritis, which become manifest to a compensable degree 
within one year from the date of service separation.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§  3.307, 
3.309.  Service connection may be granted for any disease 
diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify a disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings.  Continuity of symptomatology is 
required where the condition noted during service is not 
shown to be chronic, or when a diagnosis of chronicity may be 
legitimately questioned.  When chronicity in service is not 
adequately supported, a showing of continuity after discharge 
is required to support the claim.  38 C.F.R. § 3.303(b).  

Every veteran shall be taken to have been in sound condition 
when examined and enrolled for service, except as to defects 
or disorders noted at the time of the examination, or where 
clear and unmistakable evidence demonstrates that the injury 
or disease existed before acceptance and was not aggravated 
by such service.  38 U.S.C.A. § 1111.  Only such conditions 
as are recorded in examination reports are to be considered 
as noted.  38 C.F.R. § 3.304(b).

A preexisting injury or disease will be considered to have 
been aggravated by active military service, where there is an 
increase in disability during such service, unless there is a 
specific finding that the increase in disability is due to 
the natural progress of the disease.  38 U.S.C.A. § 1153; 
38 C.F.R. § 3.306.  Aggravation may not be conceded where the 
disability underwent no increase in severity during service 
on the basis of all of the evidence of record.  38 U.S.C.A. 
§ 1153; 38 C.F.R. § 3.306. 

In July 2003 the VA General Counsel held that to rebut the 
presumption of sound condition under 38 U.S.C.A. § 1111, VA 
must show by clear and unmistakable evidence both that the 
disease or injury existed prior to service, and that this 
disease or injury was not aggravated by service.  A claimant 
is not required to show that the disease or injury increased 
in severity during service before VA's duty under the second 
prong of this rebuttable standard attaches.  VAOPGCPREC 3-03.  

Facts:  The veteran's May 1982 physical examination for 
enlistment in the military did not include any finding or 
notation of rheumatoid arthritis of the right foot, or 
affecting any other area of the body.  It is noteworthy, 
however, that the veteran apparently did report a history of 
arthritis involving both hands, specifically involving both 
little fingers.  Because of her report, she was referred for 
examination by a physician.  X-ray examination of both hands 
was considered to be normal, except for the fact that there 
was a flexion deformity of the little fingers of both hands.  
In addition, she was noted to have a hyperextension in the AP 
joints of all of her fingers.  The physician noted his belief 
that this was "a congenital deformity" and did not render 
her unfit for service.  It is also noteworthy that the 
veteran herself in completing the report of medical history 
at enlistment affirmatively stated that she had had 
"arthritis, rheumatism, or bursitis."

After only some 45 days of active military service, the 
veteran presented for right foot pain which she reported as 
involving the ankle.  July 1982 X-ray studies of the right 
foot showed erosions with osteoporosis and probable small 
joint arthritis and "? RA" [rheumatoid arthritis].  One 
week later, followup X-ray studies of the right foot resulted 
in a reported finding of juvenile rheumatoid arthritis of all 
MP joints.  

As a result of these findings, the veteran was referred for 
evaluation by an Entrance Physical Standards Board.  The date 
of the original injury was noted to be "idiopathic."  The 
finding was rheumatoid arthritis.  It was noted that during 
her second month of service, the veteran had complained of 
pain in her right foot and that X-rays revealed "marked" 
rheumatoid arthritic changes.  Subsequent X-rays revealed a 
stress fracture of the second metatarsal bone.  Blood work 
revealed a positive rheumatoid factor.  Further X-rays noted 
"marked" changes of the right foot with osteoporosis and 
marked narrowing of the joint spaces.  The diagnosis was 
rheumatoid arthritis.  

The Entrance Physical Standards Board consisted of three 
medical doctors, including a podiatrist, an orthopedist, and 
the chief physician.  This Board of three physicians 
concluded that the veteran's rheumatoid arthritis had existed 
prior to service.  She was found to be unfit for enlistment 
as a result of rheumatoid arthritis and processed for a 
medical separation with an honorable discharge.  The veteran 
was subsequently separated in August 1982 after having served 
no more than approximately 21/2 months of active military duty.

In 2001, over 18 years after the veteran was separated from 
service, she filed a claim for service connection for a 
disability of the "left" foot.  The RO subsequently denied 
this claim, and the veteran responded that she was in fact 
claiming a right foot disability.  She submitted private 
medical records from 1999 in which an orthopedic physician 
documented that she had rheumatoid arthritis of both feet, 
left worse than right.  Her feet had significant plantar 
calluses and fixed deformities and it was noted that she 
would need surgical procedures for MTP fusion and then PIP 
resection, arthrodesis, pinning and casting.  

In May 2003, another private physician, apparently a 
podiatrist, wrote that it appeared from the veteran's 
discharge records that she was first diagnosed with 
rheumatoid arthritis during military service.  He opined that 
a claim for service connection for rheumatoid arthritis 
should be granted.  

In August 2003, the veteran testified at a personal hearing 
at the RO.  Both the representative and the veteran 
acknowledged that rheumatoid arthritis had existed prior to 
service, but it was their central contention that rheumatoid 
arthritis of the right foot was aggravated or permanently 
increased in severity during service.  The veteran described 
injuring her right foot during service and the treatment and 
diagnosis she received at that time.  She specifically did 
report that "I went into the Army having arthritis."  She 
described current treatment for rheumatoid arthritis.  She 
specifically acknowledged having been diagnosed with 
rheumatoid arthritis prior to service but indicated that it 
was "in remission" at the time she enlisted for service.  
It was her contention that the preexisting rheumatoid 
arthritis was actually aggravated by the stress fracture 
which occurred in the right second metatarsal during service.  
She reported that when she was "a kid" and prior to 
service, she had received treatment for rheumatoid arthritis 
which included Prednisone, gold shots, and pain pills.

Subsequent to the Board's most recent remand, the veteran 
submitted additional private medical records which 
collectively reveal that she actually underwent surgical 
reconstruction of the left foot in March 2003, and subsequent 
surgery for reconstruction of the right foot in September 
2004.  All of these records consistently note that the 
veteran's left foot rheumatoid arthritis was more severe than 
that of her right foot.  The clinical impressions from these 
records were rheumatoid arthritis, intermittent edema, 
anemia, toxicity monitoring, and metatarsalgia with marked 
rheumatoid deformities of both feet.

In May 2004, the veteran was provided a VA examination.  The 
physician conducting this examination had access to and 
reviewed the veteran's claims folder.  This examination 
report states that the veteran reported that when she joined 
the Army in 1982 she did not report the presence of her 
rheumatoid arthritis at the time of her physical examination.  
Physical examination revealed the current residuals of recent 
surgical reconstruction which the veteran had been provided.  
The diagnoses from this examination included a finding that 
the veteran had a well-healed fracture of the second 
metatarsal bone, as documented in the service medical 
records, which was clearly related to service.  Rheumatoid 
arthritis, diagnosed in the military as juvenile rheumatoid 
arthritis, clearly existed since the veteran's childhood.  
This physician opined that the proximate cause of the second 
metatarsal stress fracture of the right foot was 
demineralization of the bone caused by her preexisting 
rheumatoid arthritis.  This physician also opined, however, 
that this fracture in no way aggravated her preexisting 
arthritis and that her current condition was the natural 
progress of the disease process.  

The veteran was provided a second VA examination in February 
2005, and this physician also had access to and reviewed the 
veteran's claims folder.  The veteran's current physical 
condition, and treatment and medication therefor was 
discussed, and findings were reported.  There  was noted to 
be no abnormal motion, crepitus, edema, effusion, 
fatigability, instability, redness, spasm, heat, or weakness.  
There was callous formation and coolness of the entire foot.  
Consistent with her more recent reconstruction surgery, there 
were scars noted on the dorsal aspect of the foot; one scar 
at the level of each toe.  There was no evidence of malunion 
or nonunion of tarsal or metatarsal joints.  X-ray studies 
revealed marked diffuse demineralization with acute 
dorsiflexion of the 2nd through 5th toes and moderate 
osteoarthritis of the first metatarsophalangeal joint.  Under 
diagnoses, this physician noted the existence of a healed 
stress fracture of the second metatarsal bone of the right 
foot which had occurred during service "with no residual 
affect."  This physician also specifically wrote that this 
second metatarsal stress fracture during service did not 
aggravate the veteran's rheumatoid arthritis.  Rather, the 
problems she was having were a normal progression of the 
disease of rheumatoid arthritis.

Analysis:  The veteran's physical examination for enlistment 
with the military did not contain any notation about right 
foot rheumatoid arthritis.  Therefore, with respect to that 
disability, the presumption of sound condition applies.  
Although the veteran did not reveal that she had had juvenile 
onset rheumatoid arthritis at service enlistment, she did 
note that she had a history of arthritis of both hands, and 
while rheumatoid arthritis was not identified at that time, 
X-rays did note a flexion deformity of the little fingers of 
each hand, which the physician at that time concluded had 
been congenital in origin.  Based upon a thorough review of 
all of the evidence on file from the time of the veteran's 
service through present, the Board concludes, however, that 
clear and unmistakable evidence reveals that the veteran had 
documented rheumatoid arthritis involving both hands and both 
feet long before she was enlisted for military service.  With 
only a single exception, all competent clinical evidence on 
file supports this conclusion.  

In only her second month of service, the veteran was 
discovered to have "marked" (meaning significant) changes 
of the right foot with osteoporosis and marked narrowing of 
the joint spaces of the foot.  Based upon this early finding, 
the veteran was referred to a board of three physicians, 
including podiatrist, orthopedist and the chief of 
professional services.  Based upon current examination and 
clinical observation, these three physicians concluded that 
the veteran had rheumatoid arthritis of the right foot which 
had clearly existed prior to service.  

Additionally, the veteran herself in sworn testimony at a 
hearing at the RO and in reported statements to VA examining 
physicians has clearly reported that she was aware that she 
had been diagnosed with rheumatoid arthritis prior to 
military service and that she intentionally withheld this 
information at the time of her enlistment physical 
examination.  

The only evidence supporting a finding that rheumatoid 
arthritis became manifest during service is the May 2003 
statement of a private physician (BPB) who wrote that his 
review of her service records revealed that she had received 
a diagnosis of rheumatoid arthritis during service; 
therefore, it was his opinion that rheumatoid arthritis 
manifested during service.  This statement is not supported 
by any other evidence on file, and clearly was not written by 
a physician who had access to and reviewed all of the 
evidence in the veteran's claims folder.  Had this physician 
reviewed the entirety of the veteran's service medical 
records, it would be difficult to understand how he could 
conclude that rheumatoid arthritis manifested during service 
in the face of the findings reported during the veteran's 21/2-
month period of military service that she was documented as 
having a juvenile onset rheumatoid arthritis which three 
service physicians had found existed prior to service.  

This evidence clearly and unmistakably reveals that the 
veteran did in fact have juvenile onset rheumatoid arthritis 
involving both hands and both feet prior to military service.

In order to rebut the presumption of soundness, however, the 
evidence must show clearly and unmistakably that the 
arthritis was not aggravated during service.  The veteran did 
indeed sustain a stress fracture of the second metatarsal 
bone of the right foot during service and service connection 
for the residuals of that stress fracture has been granted on 
a direct incurrence basis.  The residuals or degree of 
disablement from that stress fracture are not presently at 
issue before the Board, but it is noteworthy that two VA 
examinations agree that there are no disabling residuals 
specifically attributable to that well-healed stress fracture 
at present, or at any time during the pendency of this 
appeal.  

On the other hand, there is simply an absence of any 
competent evidence which in any way supports the veteran's 
contention that her underlying right foot rheumatoid 
arthritis was aggravated, during her 21/2-month period of 
active military service.  Two VA physicians examined the 
veteran and reviewed her claims folder and each of them 
concluded that her preexisting right foot rheumatoid 
arthritis was not aggravated during service and that in fact 
all worsening of that right foot (as well as other affected 
joints of her body) have increased in severity over the 
passage of time directly as a result of the disease process 
itself.  Of course, the veteran herself lacks the requisite 
medical expertise to provide a competent clinical opinion 
that her preexisting right foot rheumatoid arthritis was 
permanently increased in severity during service.  See 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  

It is noteworthy that, following the veteran's service 
separation in August 1982, there is no competent clinical 
evidence showing that the veteran chronically manifested more 
significant right foot symptomatology on a consistent basis, 
than she had apparently manifested prior to service.  There 
is simply no indication that the veteran had any increase in 
severity of right foot symptoms for many years after service.  

The Board also finds it noteworthy that, at the time the 
veteran filed her initial claim for service connection, over 
18 years after she was separated from service, she apparently 
mistakenly claimed entitlement to service connection to a 
left foot disorder.  When that claim was denied, she amended 
her claim to include the right foot, which actually sustained 
the stress fracture during service.  All current clinical 
evidence on file clearly documents that the veteran's 
rheumatoid arthritis of the left foot is significantly worse 
than the arthritis affecting her right foot.  There is, of 
course, no notation or finding or claim by the veteran to 
having sustained any particular left foot injury at any time 
during her short period of military service.  That is, the 
natural progress of the veteran's unfortunate affliction with 
rheumatoid arthritis of the feet has clearly resulted in the 
left foot being far worse than the right, even though the 
veteran did sustain a stress fracture in the right metatarsal 
during service. 

The evidence on file clearly and convincingly demonstrates 
that the veteran's preexisting rheumatoid arthritis of the 
right foot, as an ongoing disease process, and excluding the 
stress fracture (the residuals of which have been service 
connected), was not increased in severity during or as a 
result of her short period of active military service.  
Instead, and as supported by two competent clinical opinions 
in the evidence on file, the progress of the veteran's 
rheumatoid arthritis is simply shown in all affected parts of 
her body, including the right foot, to simply be the natural 
progress of the disease itself.  

Accordingly, the presumption of sound condition, which must 
be applied because the veteran intentionally failed to report 
her knowledge of rheumatoid arthritis at the time of service 
enlistment, is rebutted by clear and convincing evidence both 
that rheumatoid arthritis of the right foot existed prior to 
service, and that rheumatoid arthritis, as a disease process, 
was not increased in severity (aggravated) as a result of any 
incident, injury or disease of active military service.  

Although service connection has been granted for the right 
foot stress fracture residuals, and although this allowance 
may be based either on a direct incurrence or, consistent 
with clinical opinions on file, an aggravation theory, the 
fact is that there are no identifiable disabling clinical 
residuals of the stress fracture itself, separate and apart 
from the ongoing disease process of rheumatoid arthritis.  
Rheumatoid arthritis of the right foot existed prior to 
service and was not increased in severity during service.  


ORDER

Entitlement to service connection for rheumatoid arthritis of 
the right foot is denied.



	                        
____________________________________________
	JAMES L. MARCH
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


